            Case 3:21-cv-30027-MGM Document 1 Filed 03/04/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                           CASE NO.:

 STOCKFOOD AMERICA, INC.,

                Plaintiff,

 v.

 NEW ENGLAND CHEESEMAKING
 SUPPLY COMPANY, INC.,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                        (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff STOCKFOOD AMERICA, INC. by and through its undersigned counsel, brings

this Complaint against Defendant NEW ENGLAND CHEESEMAKING SUPPLY COMPANY,

INC. for damages and injunctive relief, and in support thereof states as follows:

                                SUMMARY OF THE ACTION

       1.      Plaintiff STOCKFOOD AMERICA, INC. (“Stockfood”) brings this action for

violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute

Stockfood’s original copyrighted Works of authorship in its Works.

       2.      Stockfood is the world’s leading food image agency. Stockfood has a unique

collection of food images, videos, features and recipes on the worldwide subject of food and

drink. Stockfood was founded in Munich, Germany by photographer Pete A. Eising. In 1996,

Stockfood founded a sales office in Kennebunk, Maine, and in 2007, in London, England.

Stockfood specialized in the art of food from the very beginning. In addition to a renowned food

photography studio, Studio Eising, the company initially offered exclusively rights-managed




                                           SRIPLAW
                       CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
             Case 3:21-cv-30027-MGM Document 1 Filed 03/04/21 Page 2 of 6




images. In 2002 the offering was expanded to include royalty-free images, and in 2008 videos

were added, together with an in-house production studio.

        3.      In 2011, features – complete articles including images and text – became

available too. Today, an in-house editorial team can supply appropriate text of all images,

videos, feature articles and recipes. Stockfood content and productions can be found in high-

quality print publications, mobile apps, advertisements, books and calendars worldwide.

        4.      Defendant NEW ENGLAND CHEESEMAKING SUPPLY COMPANY, INC.

(“Cheesemaker”) is a company based out of Massachusetts which ships packages to customers

whereby they can learn to make cheese at home through hands-on workshops. Cheesemaker own

or operates a website located at the URL www.cheesemaking.com (the “Website”).

        5.      Stockfood alleges that Cheesemaker copied Stockfood’s copyrighted Works from

the internet in order to advertise, market and promote its business activities. Cheesemaker

committed the violations alleged in connection with Cheesemaker’s business for purposes of

advertising and promoting sales to the public in the course and scope of the Cheesemaker’s

business.

                                   JURISDICTION AND VENUE

        6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

        7.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        8.      Defendant is subject to personal jurisdiction in Massachusetts.

        9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.
                                                 2
                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
          Case 3:21-cv-30027-MGM Document 1 Filed 03/04/21 Page 3 of 6




                                          DEFENDANT

        10.     New England Cheesemaking Supply Company, Inc. is a Massachusetts

Corporation, with its principal place of business at 54 Whately Road, Suite B, South Deerfield,

MA 01373, and can be served by serving its Registered Agent, Ricki Carroll, at the principal

place of business or at 292 Main Street, PO Box 85, Ashfield, MA 01330.

                          THE COPYRIGHTED WORKS AT ISSUE

        11.     The below table details the Copyright Titles, Registration Numbers and

Registration Issue Dates of the pieces of intellectual property at issue in this case, one of which is

shown below, and which are referred to herein as the “Works.” Copies of the Works are

attached hereto as Exhibit 1. Copies of the Registration Certificates are attached hereto as

Exhibit 2.


                                                                                Registration Issue
Copyright Title                                        Registration Number
                                                                                Date


00135052                                               VA 1-652-286             3/13/2008


00129949                                               VA 1-434-120             6/10/2013


00141104                                               VA 1-652-289             3/13/2008



        12.     Stockfood’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        13.     At all relevant times Stockfood was the owner of the copyrighted Works at issue

in this case.

                                                3
                                            SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
            Case 3:21-cv-30027-MGM Document 1 Filed 03/04/21 Page 4 of 6




                                 INFRINGEMENT BY DEFENDANT

        14.     Cheesemaker has never been licensed to use the Works at issue in this action for

any purpose.

        15.     On a date after the Works at issue in this action were created, but prior to the

filing of this action, Cheesemaker copied the Works and the displayed the works on the Website

        16.     On or about March 19, 2018, Stockfood discovered the unauthorized use on the

Website. All three (3) Works were used to promote either recipes or the motivating background

histories behind them.

        17.     Cheesemaker copied Stockfood’s copyrighted Works without Stockfood’s

permission.

        18.     After Cheesemaker copied the Works, it made further copies and distributed the

Works on the internet to promote the sale of goods and services as part of its discussions on

Sicilian canestrato, blue camembert/brie, and quark.

        19.     Cheesemaker copied and distributed Stockfood’s copyrighted Works in

connection with Cheesemaker’s business for purposes of advertising and promoting

Cheesemaker’s business, and in the course and scope of advertising and selling products and

services.

        20.     Stockfood’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        21.     Cheesemaker committed copyright infringement of the Works as evidenced by the

documents attached hereto as Exhibit 3.

        22.     Stockfood never gave Cheesemaker permission or authority to copy, distribute or

display the Works at issue in this case.


                                                 4
                                             SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
              Case 3:21-cv-30027-MGM Document 1 Filed 03/04/21 Page 5 of 6




        23.      Stockfood notified Cheesemaker of the allegations set forth herein on July 16,

2020 and August 3, 2020. To date, the parties have failed to resolve this matter. Copies of the

Notices to Cheesemaker are attached hereto as Exhibit 4.



                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

        24.      Stockfood incorporates the allegations of paragraphs 1 through 23 of this

Complaint as if fully set forth herein.

        25.      Stockfood owns valid copyrights in the Works at issue in this case.

        26.      Stockfood registered the Works at issue in this case with the Register of

Copyrights pursuant to 17 U.S.C. § 411(a).

        27.      Cheesemaker copied, displayed, and distributed the Works at issue in this case

and made derivatives of the Works without Stockfood’s authorization in violation of 17 U.S.C. §

501.

        28.      Cheesemaker performed the acts alleged in the course and scope of its business

activities.

        29.      Cheesemaker’s acts were willful.

        30.      Stockfood has been damaged.

        31.      The harm caused to Stockfood has been irreparable.

        WHEREFORE, the Plaintiff Stockfood America, Inc. prays for judgment against the

Defendant New England Cheesemaking Supply Company, Inc. that:

        a.       Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

                                                  5
                                              SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
               Case 3:21-cv-30027-MGM Document 1 Filed 03/04/21 Page 6 of 6




          b.      Defendant be required to pay Plaintiff its actual damages and Cheesemaker’s

profits attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided

in 17 U.S.C. § 504;

          c.      Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

statutes sued upon;

          d.      Plaintiff be awarded pre and post-judgment interest; and

          e.      Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: March 3, 2021                             Respectfully submitted,


                                                 /s/ Tammy Fern Bouchard Baker
                                                 TAMMY FERN BOUCHARD BAKER
                                                 tammy@bouchardbaker.com

                                                 BOUCHARD BAKER, P.C.
                                                 120 North Main Street
                                                 Suite 204
                                                 Attleboro, MA 02703
                                                 617.999.5529 – Telephone
                                                 401.427.2311 – Facsimile

                                                 Attorneys for Plaintiff Stockfood America, Inc.




                                                   6
                                               SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
